DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
2.	Claims 1-14 are allowed.
	The following is an examiner’s statement for reasons for allowance, after thorough updated search and reconsideration:
As per claim 1, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application directed to eyeglasses for displaying two-dimensional (2D) optical image through integrated lens in which a sequence of displayed 2D optical images are transported through a set of optical fibers by total internal reflection for projection in integrated lens without other power-driven electronic components in the display device to receive the 2D optical images. The previously cited closest prior arts Hino et al. (US 20160025984 A1), Yeoh (US 20170097507 A1), Kuriki et al. (US 20110199582 A1), Yang et al. (US 20140333734 A1) and Yeoh et al. (US 20170097507 A1) teaches the general teachings of using optical fiber for transporting optical signals in head mounted display device for displaying image. However, the specifics of a set of optical fibers having a first end and a second end, the first end receiving a sequence of two-dimensional (2D) optical images projected thereon from a lens deposed before the second end, wherein the 2D optical images are sequentially transported to the second end by total internal reflection within the optical fibers, wherein no other power-driven electronic components are needed in the display device to receive the 2D optical images, deliver the 2D optical images to the integrated lens, and 
Independent claim 8 recites the specific details from claim 1 and allowed for the similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693